DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lauren Schleh on 21 July 2022.

The application has been amended as follows: 
Claim 1 – (Currently amended) 
A method comprising: 
detecting, by one or more computing devices, a request to launch a search window comprising an input field, wherein the request occurs in a chat platform executing a chat session between two or more chat participants communicating in real-time via an instant messaging interface; 
causing, by the one or more computing devices, display of the search window based on the request to launch the search window; 
receiving, by the one or more computing devices, a string via the input field; 
transmitting, by the one or more computing devices, a query including the string to a database, wherein based on a modification of the string, the query is automatically updated with the modified string; 
retrieving, by the one or more computing devices, based on the query, a result that comprises a database record matching the modified string, wherein the query is automatically updated for each character received of the modified string; 
causing, by the one or more computing devices, display of the result that comprises the database record in the search window; 
receiving, by the one or more computing devices, via the search window, a selection of the database record; 
retrieving, by the one or more computing devices, based on the selected database record, a permission setting for each of the two or more chat participants; 
determining, by the one or more computing devices, a subset of fields of the database record that each chat participant of the two or more chat participants may view based on the permission setting for each chat participant of the two or more chat participants; and
causing, by the one or more computing devices, the subset of fields of the database record to each of the two or more chat participants in the chat session, wherein the subset of fields of the database record are editable within the chat session by each of the two or more chat participants.

Claim 9 – (Currently Amended)
A system comprising: 
a memory; 
a processor coupled to the memory, the processor configured to: 
detect a request to launch a search window comprising an input field, wherein the request occurs in a chat platform executing a chat session between two or more chat participants communicating in real-time via an instant messaging interface; 
cause, based on the request to launch the search window, display of the search window; 
receive a string via the input field; 
transmit a query including the string to a database, wherein based on a modification of the string the query is automatically updated with the modified string; Atty. Dkt. No. 3462.3110000Reply to Office Action of- 13 - BOTWICK et al. November 23, 2021Application No. 16/926,166 
retrieve, based on the query a result that comprises a database record matching the modified string, wherein the query is automatically updated for each character received of the modified string; 
cause display of the result that comprises the database record in the search window; 
receive, via the search window, a selection of the database record; 
retrieve, based on the selected database record, a permission setting for each of the two or more chat participants; 
determine a subset of fields of the database record that each chat participant of the two or more chat participants may view based on the permission setting for each chat participant of the two or more chat participants; and

causethe subset of fields of the database record to each of the two or more chat participants in the chat session, wherein the subset of fields of the database record are editable within the chat session by each of the two or more chat participants.

Claim 17 – (Currently Amended)
A non-transitory computer-readable medium having instructions stored thereon, execution of which, by one or more processors of a device, cause the one or more processors to perform operations comprising: 
detecting a request to launch a search window comprising an input field, wherein the request occurs in a chat platform executing a chat session between two or more chat participants communicating in real-time via an instant messaging interface; 
causing, based on the request to launch the search window, display of the search window; 
receiving a string via the input field; 
transmitting a query including the string to a database, wherein based on a modification of the string the query is automatically updated with the modified string; 
retrieve, based on the query a result that comprises a database record matching the modified string, wherein the query is automatically updated for each character received of the modified string; 
causing display of the result that comprises the database record in the search window; 
receiving, via the search window, a selection of the database record; 
retrieving, based on the selected database record, a permission setting for each of the two or more chat participants; 
determining a subset of fields of the database record that each chat participant of the two or more chat participants may view based on the permission setting for each chat participant of the two or more chat participants; and
causingthe subset of fields of the database record to each of the two or more chat participants in the chat session, wherein the subset of fields of the database record are editable within the chat session by each of the two or more chat participants.

Allowable Subject Matter
Claim1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose, suggest or teach claims 1, 9, and 17 in particular, retrieve, based on the selected database record, a permission setting for each of the two or more chat participants, determine a subset of fields of the database record that each chat participant of the two or more chat participants may view based on the permission setting for each chat participant of the two or more chat participants; and cause display of the subset of fields of the database record to each of the two or more chat participants in the chat session, wherein the subset of fields of the database record are editable within the chat session by each of the two or more chat participants in combination with other elements recited in the claims.
The Applicant’s arguments (Pages 20-21) are persuasive with regards to the prior art of record failing to show the above identified allowable subject matter. Further, the clarification of the determining by the system the subset of fields of the database record that may be displayed to the participants overcomes the reference, Silk et al. (U.S. Patent Publication 2019/0138583), identified in the Applicant submitted IDS filed 29 June 2022.
Therefore, the features listed in combination with other claimed features are patentable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451